C. D. San Juan. Memorándum de costas.
Por cuanto en el presente caso la parte apelante pre-sentó un memorándum de costas en la corte de distrito y ésta lo desestimó por haberse radicado prematuramente, ya que la sentencia había sido apelada a la (porte de Circuito ■de Apelaciones del Primer Circuito, y
Por cuanto la misma cuestión fué resuelta por esta Corte Suprema en el caso de Morales v. Cruz, 36 D.P.R. 197, en el sentido de que no debe considerarse prematura la presenta-ción del memorándum cuando si bien se ha apelado no se ha suspendido la ejecución de la sentencia, como sucede en este caso:
*970PoR tanto, se revoca la resolución recurrida que dictó la Corte de Distrito de San Juan el 24 de junio de .1926 y el caso se devuelve a la dicha corte para ulteriores procedi-mientos.